Citation Nr: 0614624	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  02-21 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with disc space narrowing, currently evaluated as 40 percent 
disabling.

2. Entitlement to an initial increased evaluation for 
fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
January 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted an increased rating of 40 percent for lumbosacral 
strain effective January 11, 1999.  The RO also noted that 
there was a new diagnosis of fibromyalgia and added that to 
the lumbar strain disorder.

As discussed below, the Board will address the increased 
rating claim for service-connected lumbosacral strain as 
separate from the fibromyalgia disability. Therefore, the 
issues are correctly represented on the cover page.

The veteran was scheduled for a July 29, 2003 RO hearing, but 
failed to appear. On correspondence dated in July 25, 2003, 
the veteran's representative requested the hearing to be re-
scheduled due to automobile problems. The veteran was re- 
scheduled for a November 15, 2004 Board hearing, but again 
failed to appear.  He did not request another hearing.

The Board remanded this case in May 2005 for additional 
development, which subsequently was accomplished.  As such, 
this case is properly before the Board.


FINDINGS OF FACT

1.  The veteran's lumbosacral spine disability is manifested 
by moderate degenerative changes, spondylosis, paravertebral 
tenderness, painful motion, moderate spasm, functional 
impairment due to pain, and an imaging study suggestive of 
early ankylosis spondylitis, which was not objectively 
observed.

2.  The veteran's fibromyalgia disability is manifested by 
subjective complaints of widespread musculoskeletal pain and 
tender points that affect his neck, chest, arms, and legs, 
which require continuous pain medication to control.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for a 
lumbar spine disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5285, 
5286, 5289, 5292, 5293, 5295 (2002 & 2003); Diagnostic Codes 
5003, 5235-5243 (2005).

2.  The criteria for an initial 10 percent rating, but no 
higher, for fibromyalgia are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5025 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed May 
2002 rating decision, November 2002 statement of the case 
(SOC), and February 2004 and November 2005 supplemental 
statements of the case (SSOC's) that discussed the pertinent 
evidence, and the laws and regulations related to increased 
rating claims for a lumbosacral spine disability and a 
fibromyalgia disability.  These documents essentially 
notified the veteran of the evidence needed to prevail on his 
claims.

In addition, in a May 2005 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence, 
and requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(Vet. App. March 3, 2006).  The Board interprets the ruling 
in Dingess/Hartman as applying to any matter involving an 
award of a disability rating and/or an effective date for 
award of benefits.  The May 2005 letter did not provide the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  However, since no new disability rating or 
effective date for award of benefits will be assigned with 
regards to the lumbar spine disability, and the grant of an 
increased initial rating for fibromyalgia is favorable to the 
veteran, as discussed below, any defect with respect to the 
content of the notice requirement was non-prejudicial.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in May 2005 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the May 2002 rating decision, the RO granted 
the veteran's increased rating claim for a lumbar spine 
disability; and in effect, granted service connection for 
fibromyalgia, which the veteran appealed.  In May 2005, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claims on appeal, 
and clarified what information and evidence must be submitted 
by the veteran, and what information and evidence would be 
obtained by VA.  

While the notice provided to the veteran in May 2005 was not 
given prior to the first AOJ adjudication of the claim, the 
subsequent VA letter corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the notice was provided by the AOJ prior to the 
November 2005 SSOC and the last transfer and certification of 
the veteran's case to the Board, and the content of the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated from 2002 to 2004.  The 
Board finds that there are no additional medical treatment 
records necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in October 2005, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claims; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased rating for lumbosacral strain

The RO originally granted service connection for recurrent 
low back pain with history of lumbosacral strain in November 
1979, assigning a 10 percent rating effective September 13, 
1979.  This rating was confirmed by rating decisions dated 
from October 1980 to October 1998.  In July 1999, the RO 
granted an increased rating of 20 percent for recurrent low 
back pain with history of lumbosacral strain, effective April 
8, 1999.

The veteran filed an increased rating claim for his 
lumbosacral spine disability in February 2002.  In May 2002, 
the RO granted an increased rating of 40 percent for 
lumbosacral strain effective January 11, 1999.  The veteran 
appeals this action.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, on September 26, 2003, 
the rating criteria for all spinal disabilities, including 
intervertebral disc syndrome were revised and published in 
the Federal Register.  See 66 Fed. Reg. 51454-51458 (Sep 26, 
2003) (now codified as amended at 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5235 to 5243).  

In the November 2002 SOC and February 2004 SSOC, the veteran 
was provided a copy of the revised criteria and the 
opportunity to submit pertinent evidence and/or argument.  In 
VAOPGCPREC 7-2003, the VA General Counsel (GC) held that in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the CAFC 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991) (when a 
statute or regulation changes while a case involving the 
Government and a private party is pending, a court must apply 
whichever version of the law is more favorable to the 
private-party litigant.).  The GC concluded that the Karnas 
rule no longer applies in determining whether a statute or 
regulation applies to cases pending when the new provision 
was enacted or issued.

When VA adopted the revised rating schedules pertaining to 
diseases and injuries of the spine and published them in the 
Federal Register, the publication clearly stated effective 
dates of September 23, 2003 and September 26, 2003, 
respectively.  Because the revised regulations expressly 
stated effective dates and contained no provisions for 
retroactive applicability, it is evident that VA intended to 
apply these regulations only as of the effective dates.  
Accordingly, evaluation will be under the amended provisions 
for evaluating disease and injuries of the spine from either 
September 23, 2002 or September 26, 2003.  The "old" rating 
criteria, however, apply to all the evidence of record.  See 
VAOPGCPREC 3-2000. 

The veteran's lumbar spine disability is currently rated as 
40 percent disabling under the "old" criteria for 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293 (2002).  The Board will consider 
whether the veteran can receive a higher rating under this 
diagnostic code, as well as any other potentially applicable 
codes, under both the old and revised criteria.

a)  Increased rating for the lumbar spine under the "old" 
regulations

In order to receive the next higher 60 percent rating under 
the "old" criteria for intervertebral disc syndrome, the 
evidence must show pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2002).  The medical evidence, 
however, does not show pronounced intervertebral disc 
syndrome.  

An April 2002 VA medical record shows slight paravertebral 
tenderness and a little pain on leg raising test.  A June 
2002 VA medical record shows reflexes were intact with no 
neurological deficits noted; and lumbar spine x-rays did not 
reveal any major abnormalities.  An October 2005 VA 
examination report shows the veteran reported daily numbness 
and paresthesias, but there was no clinical or radiologic 
evidence of frank disc disease such as herniated nucleus 
pulposus; and no abnormalities noted on sensory examination.  
The veteran had moderate spasm in the lumbar sacrospinalis 
and moderate tenderness, as well as widespread 
musculoskeletal pain in the lower back; however, the examiner 
noted that the veteran did not report any pain suggestive of 
frank sciatica.  The examiner also noted that the muscle 
spasm and tenderness was not severe enough to be responsible 
for any abnormal gait or abnormal spinal contour; and the 
reflex examination revealed a normal ankle jerk.  As a whole, 
these findings are not severe enough to warrant a 60 percent 
rating under DC 5293 (2002).

The only other applicable diagnostic codes, under which the 
veteran could receive a rating higher than 40 percent include 
DC 5289 for unfavorable ankylosis of the lumbar spine; DC 
5286 for complete bony fixation (ankylosis) of the spine; or 
DC 5285 for residuals of fracture of the vertebra.  However, 
there is no probative evidence of such impairment.  A June 
2002 VA medical record shows no abnormalities with joint 
motion; the veteran was able to bend forward easily.  An 
October 2005 VA examination report shows no findings of 
ankylosis of the thoracolumbar spine and records degrees of 
motion in the veteran's spine.  Imaging studies were noted to 
be suggestive of early ankylosing spondylitis.  However, the 
examiner mentioned that the veteran's overlying psychological 
problems tended to distort the whole picture, as he had a 
tendency towards hypochondria and hysteria.  With no 
objective confirmation of any ankylosis or residuals of 
fractured vertebra, ratings under DC's 5289, 5286, or 5285 do 
not apply.  38 C.F.R. § 4.71a (2002).

Additionally, the veteran is not entitled to a separate 
rating for limitation of motion due to degenerative disc 
disease of the lumbar spine.  An August 2002 VA medical 
record shows moderate degenerative changes with osteophyte 
formation of the L4 and L2 on the left side.  A September 
2002 VA bone scan also shows spondylosis with osteophyte 
formation.  Additionally, an October 2005 VA examination 
report shows degenerative joint disease of the lumbar spine 
and notes limitation of motion in the thoracolumbar spine.  
Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  However, 
limitation of motion of the lumbar spine due to degenerative 
arthritis has been considered and compensated under the 40 
percent evaluation already assigned under the former DC 5293.  
To assign a separate evaluation for limitation of the motion 
of the spine due to degenerative arthritis is similarly not 
permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 
4.71a, DC 5003 and following notes.

 In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that the medical 
evidence shows painful motion of the lumbosacral spine, which 
is an important factor in assessing the level of disability 
involving any form of arthritis.  See 38 C.F.R. § 4.59.  The 
veteran also complained on the October 2005 VA examination 
report that he was unable to engage in any sports or exercise 
and was moderately to severely limited in chores, shopping, 
traveling, or dressing/grooming/toileting.  However, any 
functional loss due to pain is contemplated by the 40 percent 
rating assigned under DC 5293.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  The October 2005 VA examination report shows 
the veteran is not employed and last worked in 2001.  The 
examiner noted that the veteran had convinced himself he was 
incurable and had a poor prognosis for returning to function.  
The examiner further noted that the veteran had strong 
hypochondriac and hysterical tendencies.  While the veteran 
is not working, there is no probative evidence that his 
lumbosacral spine disability has markedly interfered with 
employment; nor is there any evidence of frequent periods of 
hospitalization for the lumbar spine.  Thus, as a whole, this 
case does not present such an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b).

Under the circumstances in this case, the Board finds that 
the preponderanceof the evidence is against an evaluation in 
excess of 40 percent under DC 5293.  





b)  Increased rating for the lumbosacral spine under the 
revised regulations effective September 23, 2002 and 
September 26, 2003

Having determined that a rating in excess of 40 percent 
evaluation is not warranted for the veteran's lumbar spine 
disorder under the criteria in effect prior to September 23, 
2002, the Board now turns to the criteria in effect as of 
that date to ascertain whether a rating above 40 percent is 
warranted under revised regulations, effective September 23, 
2002 to September 25, 2003, as well as those changes set 
forth September 26, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In order to get the next 
higher 60 percent rating for intervertebral disc syndrome, 
the evidence must show incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  For purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  The Board notes that aside from 
changing DC 5293 to DC 5243, the criteria for rating 
intervertebral disc syndrome remained essentially unchanged 
after the September 26, 2003 amendment.  See DC 5293 (2002 & 
2003); DC 5243 (2005).

Here, the evidence does not show any acute symptoms, 
requiring physician-prescribed bedrest or treatment for a 
period of six weeks.  The record shows the veteran was seen 
periodically from 2002 to 2004 for complaints of 
paravertebral tenderness and some painful motion of the 
lumbar spine that was treated with pain medication.  In 
October 2005, the veteran complained of severe flare-ups 
every one to two months lasting longer than two weeks, 
alleviated by medication and rest.  However, the examiner 
mentioned that the veteran's impression of the extent of any 
additional functional impairment during flareup was vague.  
There also is no evidence of any prescription for bedrest.  
Based on these findings, an evaluation in excess of 40 
percent is not warranted under the revised criteria for 
intervertebral disc syndrome.  See DC 5293 (2002 & 2003); DC 
5243 (2005).

In order to receive the next higher 50 percent rating under 
the revised formula for rating diseases and injuries of the 
spine, the evidence must show unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC's 5235 - 
5243 (2005).  As previously discussed, the October 2005 VA 
examination report shows no thoracolumbar spine ankylosis, 
although imaging studies were suggestive of changes 
associated with early ankylosing spondylitis.  The examiner 
noted, however, that the veteran's overlying psychological 
problems tended to distort the whole picture, as the veteran 
had a tendency towards hypochondria and hysteria; and further 
noted that this complicated the picture when attempting to 
separate the veteran's actual physical problems from his 
supratentorial ones.  Physical examination revealed that the 
thoracolumbar spine had flexion to 75 degrees with pain at 20 
degrees, and extension from 0 to 15 with pain at 5 degrees.  
Lateral flexion and rotation was to 20 degrees bilaterally 
with pain at 10 degrees.  Under 38 C.F.R. § 4.71a, Plate V, 
normal range of motion of the thoracolumbar spine is 0 to 90 
degrees of flexion; 0 to 30 degrees of extension; and lateral 
flexion and rotation from 0 to 30 degrees.  As the physical 
findings show motion of the spine, albeit limited motion, 
objective observation does not confirm any ankylosis of the 
spine.  Thus, a rating in excess of 40 percent is not 
applicable under the revised formula for rating diseases and 
injuries of the spine.

The Board also finds that a separate neurological rating, as 
allowed under the revised regulations does not apply in this 
case.  See 38 C.F.R. § 4.71a, DC's 5235 - 5243, Note (1) 
(2005).  The October 2005 VA examination report shows that 
even though the veteran reported daily numbness and 
paresthesias, he had a normal sensory and reflex examination.    

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  As previously discussed, there 
is no evidence of marked interference with employment, or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b).

Under the circumstances in this case, the Board finds that 
the preponderance of the  evidence is against an evaluatin in 
excess of 40 percent rating for lumbosacral strain and the 
claim is denied.

Increased initial rating for fibromyalgia

In the May 2002 rating decision, the RO characterized the 
diagnosis of fibromyalgia as part of the increased rating 
claim for lumbosacral strain.  The Board finds, however, that 
fibromyalgia is a separate disability.  As such, the RO in 
effect granted service connection for fibromyalgia in the May 
2002 decision, which the veteran appealed.  The RO re-
evaluated the veteran's fibromyalgia disability in the 
November 2005 SSOC, but did not assign a separate disability 
rating.  Therefore, the Board treats this as a noncompensable 
evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Fibromyalgia (fibrositis, primary fibromyalgia syndrome) with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms is evaluated under 
38 C.F.R. § 4.71a, DC 5025.  A 10 percent evaluation is 
assigned for fibromyalgia symptoms that require continuous 
medication for control.  A 20 percent evaluation is assigned 
for fibromyalgia symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  A 40 percent evaluation is 
assigned for fibromyalgia symptoms that are constant, or 
nearly so, and refractory to therapy.  Note: Widespread pain 
means pain in both the left and right sides of the body, that 
is both above and below the waist, and that affects both the 
axial skeleton (i.e., cervical spine, anterior chest, 
thoracic spine, or low back) and the extremities.  38 C.F.R. 
§ 4.71a, DC 5025.

An April 2002 VA medical record shows the veteran had a 
history of fibromyalgia and continued to complain of shoulder 
pain as well as paravertebral area pain with trigger points.  
He described the pain as getting worse around 8 to 9 out of 
10, not relieved by pain medication.  Physical examination 
revealed restricted movements in the shoulder joints, 
especially painful on extension, abduction, and rotation of 
shoulder joints.  The assessment was severe fibromyalgia, 
with multiple joint pains.  He was continued on pain 
medication.

A June 2002 VA medical record shows moderate pain on flexion 
and extension of the neck with minimal crepitus noted.  Range 
of motion of the shoulder joints was within normal limits and 
there were no abnormalities of joint motion seen.  The 
assessment was most likely fibromyalgia, with chronic pain 
syndrome; and he was continued on pain medication.  The 
assessments of fibromyalgia were continued in VA medical 
records dated in August 2002 and September 2002; as was the 
prescriptions for pain medication.  An exacerbation of 
fibromyalgia was noted in October 2002; it was noted that 
pain medications were helping.

An April 2003 VA medical record notes complaints of multiple 
joint pains, especially in the knees.  He did not have any 
swelling or problems walking and pain medication was 
partially helping him.  Physical examination revealed some 
musculoskeletal pains along the forearm muscle group as well 
as the posterior aspect of the upper arm.  There was moderate 
crepitus noted in the knee joints with no swelling.  The 
assessment was fibromyalgia, recurrent; it was noted that the 
pain medication prescription was continued.

In October 2005, a VA examination report shows the veteran 
was vague as to onset of his fibromyalgia symptoms, but 
described them as progressively worse.  His current 
medication included narcotics and nonsteroidal anti-
inflammatory drugs, which were continuously required for 
control.  The response to treatment was noted as poor.  The 
examiner also noted that the veteran had a tendency towards 
hypochondria and hysteria, as evidenced by previous 
psychological testing.  The current symptoms were described 
as musculoskeletal symptoms, trigger points, and sleep 
disturbance.  The veteran indicated that musculoskeletal 
symptoms included widespread, constant pain and achiness in 
the neck, chest, hips/thighs, knees, and legs.  Although the 
veteran stated that all trigger points hurt when pressed, the 
examiner noted that he barely reacted physically and merely 
nodded his head or grunted, and did not exhibit aversion 
reflex.  The diagnosis was fibromyalgia syndrome, without 
evidence of other neuromuscular disease.  The examiner 
reported a large psychological overlay, as shown by reactions 
and vague answers to specific questions.  The examiner 
further noted that the veteran was extremely difficult to 
evaluate for actual physical problems, noting that 
fibromyalgia is not a disease for which a solid, sound, 
clinical base exists and that there are no specific tests for 
this condition.  Additionally, the examiner indicated that 
fibromyalgia basically was a diagnosis of exclusion and was 
90 percent subjective and that the veteran's responding to 
trigger point pressure with an absolutely straight face and 
no avoidance reflex raised suspicion of the actual presence 
of the condition.

Upon review, the Board finds that the medical evidence 
warrants a separate 10 percent rating for fibromyalgia, but 
no higher.  The veteran has described widespread 
musculoskeletal pain and tender points that affect his neck, 
chest, arms, and legs; and the medical evidence shows he has 
required continuous pain medication to control his symptoms.  
See 38 C.F.R. § 4.71a, DC 5025.  A higher rating is not 
warranted, however, as the October 2005 examiner noted that 
symptoms associated with fibromyalgia mostly are subjective 
and that the veteran's complaints of pain on trigger points 
pressure were suspicious, as he did not physically react.  It 
also was noted that the veteran had a history of hypochondria 
and hysteria.  As such, there is no probative evidence that 
symptoms associated with fibromyalgia warrant the next higher 
20 percent rating under DC 5025.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's fibromyalgia warranted a rating 
higher than 10 percent.  Thus "staged ratings" are 
inapplicable to this case.

In sum, the Board finds that the evidence more nearly 
approximates the criteria for a 10 percent rating, but no 
higher, for fibromyalgia under DC 5025.  See 38 C.F.R. § 4.7.

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.




ORDER

Entitlement to an increased rating for lumbosacral strain 
with disc space narrowing, currently evaluated as 40 percent 
disabling is denied.

Entitlement to an initial evaluation of 10 percent, but no 
higher, for fibromyalgia is granted, subject to the rules and 
payment of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


